PER CURIAM: *
The attorney appointed to represent Shawn Scott has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Scott has filed a response. He requests substitution of new counsel for his appointed attorney. That motion is DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Scott’s résponse. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cm. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.